UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB  QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-22934 Animal Cloning Sciences, Inc. (Exact Name of Small Business Issuer as Specified in Its Charter) Washington 91-1268870 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 69930 Highway 111, Suite 108, Rancho Mirage, CA 92270 (Address of Principal Executive Offices) Issuer's Telephone Number, Including Area Code: (760) 219-2776 Check whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No[ ] State the number of shares outstanding of each of the Issuers classes of common equity, as of the latest practicable date: As of September 30, 2006, the Issuer had 142,894 outstanding shares of Common Stock, No par value. GENERAL COMMENTS For the period of November 2000 through September 2003, Animal Cloning was actively working with the United States Department of Agriculture to obtain approval to import frozen equine embryos for the purpose of cloning horses. During this period of time, the Company was also actively pursuing a joint venture operation with an Italian research company who would create embryos, freeze and export to the Company for implanting into Animal Cloning's mares. The Department of Agriculture had ensured the Company that they would grant a permit for importing these frozen embryos. Animal Cloning encountered several delays in securing permits for importing these embryos. We continued our development efforts based on the assurances from the Department of Agriculture that they would eventually grant permits to the Company for importing frozen equine embryos. The Department of Agriculture informed Animal Cloning during the early part of 2003 that the permits would not be forthcoming, and, they further advised us that they had just passed a regulation forbidding the importation of animal embryos into the United States. As a result of these happenings, Animal Cloning discontinued its cloning efforts and closed its equine operations. In view of these latest actions by the Government, the Company sold its Ranch Operations and Equine Cloning activities in the 3rd quarter 2003 and ceased all its operations. Since that period, the Company has been actively seeking a merger with an active operating entity. The Company re-entered the Development Stage effective with ceasing all of its operating activities on September 30, 2003. No financial activities have occurred since the close of its operations on September 30, 2003 through the end of the quarter ending September 30, 2006. Item 1. Financial Statements. Animal Cloning Sciences, Inc. (A Development Stage Company) CONDENSED BALANCE SHEETS ANIMAL CLONING SCIENCES, INC. (A Development Stage Company) BALANCE SHEET June 31, 2007 (Unaudited) ASSETS June 2006 Total assets $ - LIABILITIES AND SHAREHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts Payable $ 3,500 Due to related parties 3,375 Accrued salaries - officers/directors 645,000 Total current liabilities 651,875 LONG-TERM LIABILITIES Convertible note payable - related party 150,000 Accrued interest - related party 28,125 Total long-term liabilities 830,000 STOCKHOLDERS' DEFICIT Preferred stock, no par value; 2,000,000 shares - authorized; 0 shares issued and outstanding Common stock, no par value; 100,000,000 11,990,765 shares authorized; 142,894 shares issued and outstanding Retained deficit (12,797,015) Deficit accumulated since re-entering (23,750) development stage TOTAL LIABILITIES & STOCKHOLDERS' DEFICIT $ - The accompanying notes are an integral part of these unaudited condensed financial statements. An imal Cloning Sciences, Inc. (A Development Stage Company) UNAUDITED CONDENSED STATEMENTS OF OPERATIONS 3 Mon Ended June 30, 6 Mon Ended June 30, From Re-entering Development Stage On Sept 30, 2003 Through June 30, 2007 2006 2007 2006 2007 Revenues $ 0 $ 0 $ 0 $ 0 $ 0 EXPENSES General and Administrative -0- 1,600 -0- 4,600 11,475 Total Expenses -0- 1,600 -0- 4,600 11,475 Income (Loss) from Oper. -0- (1,600 ) -0- (4,600 ) (11,475 ) Other expenses Interest Expense/NP -0- 1,875 -0- 3,750 20,625 Net Income $ -0- $ (3,475 ) $ -0- $ (8,350 ) $ (32,100 ) Per Share Information: Basic loss per common Share $ -0- $ (0.02) $ -0- $ (0.06) Basic eighted Avg. number common shares Outstanding -0- 142,894 -0- 142,894 The accompanying notes are an integral part of these unaudited condensed financial statements Animal Cloning Sciences, Inc. (A Development Stage Company) UNAUDITED CONDENSED STATEMENTS OF CASH FLOWS 3 Month ended June 30 From Reentering Development State on Sept 30, 2003 Through June 30, 2007 2006 2006 NET LOSS $ 0 $ (8,350) $ (32,100 ) Changes in operating assets and liabilities Increase in accounts payable 0 4,600 8,100 Increase in due to related party 0 0 3,375 Increase in accrued interest - related party 0 3,750 20,625 Net cash provided by (used in) operating activities 0 0 0 Net cash provided by (used in) financing activities 0 0 0 Net cash provided by (used in) investing activities 0 0 0 NET INCRESE (DECREASE) IN CASH 0 0 0 CASH BEGINNING OF PERIOD 0 0 0 CASH END OF PERIOD $ 0 $ 0 $ 0 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Income Taxes Paid: $ 0 $ 0 $ 0 Interest Paid $ 0 $ 0 $ 0 SUPPLEMENTAL SCHEDULE OF NON-CASH INVESTING & FINANCING ACTIVITIES: -None The accompanying notes are an integral part of these unaudited condensed financial statements Animal Cloning Sciences, Inc. (A Development Stage Company) NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS September 30, 2006 GENERAL : The unaudited condensed financial statements of Animal Cloning Sciences, Inc. included herein, have been prepared without audit pursuant to the rules and regulations of the Securities and Exchange Commission. Although certain information normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America has been condensed or omitted, Animal Cloning Sciences believes that the disclosures are adequate to make the information presented not misleading. The unaudited condensed financial statements for the three and six months ended June 30, 2007 should be read in conjunction with the financial statements and notes thereto included in this report, and the Annual Report on Form 10-KSB for the year ended December 31, 2006. The unaudited condensed financial statements included herein reflect all normal recurring adjustments that, in the opinion of management, are necessary for fair presentation. The results for the interim period are not necessarily indicative of trends or of results to be expected for a full year. NOTE 1 - NATURE OF ORGANIZATION ANIMAL CLONING SCIENCES, INC. (the "Company") was organized in the state of Washington on August 16, 1984 as a holding company involved in the cloning of horses. Because of adverse rulings from the U.S. Department of Agriculture in refusing to grant licenses for importing animal embryos into the United States, the Company discontinued its operations and its cloning efforts and sold its ranch facilities during the third quarter of 2003. The results of these transactions were reported in the Form 10-QSB for the quarter ending September 30, 2003 and Form 10-KSB for the year ended December 31, 2003. For all intents and purposes, the Company has ceased all of its operations and is in the process of finding a suitable merger entity. As of September 30, 2003, the Company is considered to have re-entered the development stage, in accordance with SFAS 7, "Accounting and Reporting by Development Stage Enterprises." Since 2003, the Company has neither generated revenues nor conducted any operations. The Company's only activity is the incurrence of general and administrative expenses to maintain its status as a reporting company with the SEC. The Company's current business plan is to locate a suitable candidate for merger or acquisition. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of the accompanying financial statements, in conformity with accounting principles generally accepted in the United States of America, requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, and contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash Equivalents For the purposes of the statement of cash flows, the Company considers all highly liquid debt instruments purchased with a maturity of three months or less to be cash equivalents. No cash was paid for interest or income taxes during the six months ended June 30, 2007 or 2006. Loss Per Common Share SFAS 128, "Earnings per Share," requires a dual presentation of earnings per share-basic and diluted. Basic loss per common share is computed by dividing the net loss for the period by the weighted average shares outstanding. The Company's convertible debt (Note 4) is a potentially dilutive security, but does not impact the computation of fully diluted EPS because its effect would be antidilutive. Accordingly, basic and diluted losses per share are the same. Income Taxes Income taxes are provided for the tax effects of transactions reported in the financial statements and consist of taxes currently due plus deferred taxes related primarily to differences between the recorded book basis and tax basis of assets and liabilities for financial and income tax reporting. The deferred tax assets and liabilities represent the future tax return consequences of those differences, which will either be taxable or deductible when the assets and liabilities are recovered or settled. Deferred taxes are also recognized for operating losses that are available to offset future taxable income and tax credits that are available to offset future federal income taxes. Restatement Common Stock On February 27, 2005 the Company effected a 10-for-1 reverse stock split. The financial statements have been restated, for all periods presented, to reflect the stock split. Recently Enacted Accounting Standards The following pronouncements have recently been issued:  SFAS No. 151, "Inventory Costs - an amendment of ARB No. 43, Chapter 4"  SFAS No. 152, "Accounting for Real Estate Time -Sharing Transactions-an amendment of FASB Statements No. 66 and 67"  SFAS No. 153, "Exchanges of Nonmonetary Assets - an amendment of APB Opinion No. 29"  SFAS No. 123 (Revised 2004), "Share - Based Payment"  SFAS No. 154, "Accounting Changes and Error Corrections -a replacement of APB Opinion No. 20 and FASB Statement No. 3"  SFAS No. 155, "Accounting for Certain Hybrid Financial Instruments -and amendment of FASB Statements No. 133 and 140"  SFAS No. 156, "Accounting for Servicing of Financial Assets -an amendment of FASB Statement No. 140" These pronouncements have no current application to the Company, or their effect on the financial statements would not have been significant. NOTE 3 - RELATED PARTY TRANSACTIONS In March 2002, the Company entered into a $150,000 convertible promissory note with an entity affiliated with the Company's CEO. The note is convertible at a rate of $.05 per share at the option of the holder for a total of 3,000,000 shares of common stock. Annual interest of 5% is accrued on the principal quarterly. If not sooner converted into common stock, the principal and interest are due March 1, 2007. At June 30, 2007, the Company had accrued $31,875 in interest. Interest expense of $1,875 was accrued for each of the first three quarters of 2006. The Company's officers and directors have resolved to provide for various expenses incurred by the Company at minimal or no cost until such time that a merger candidate is found. These expenses consist of, but are not limited to, accounting, filing requirements, and management services. A total of $0 payable to officers and directors had been accrued at June 30, 2007. NOTE 4 - COMMITMENTS AND CONTINGENCIES During the period of 1995 through 2003 and in accordance with compensation agreements then in effect, the Company's president and CEO had accumulated $1,020,000 in accrued salaries, of which $645,000 was still payable at June 30, 2007. NOTE-5 GOING CONCERN The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplated continuation of the Company as a going concern. However, the Company has no ongoing operations and has current liabilities in excess of current assets. These factors raise substantial doubt about the ability of the Company to continue as a going concern. In this regard, management is proposing to raise any necessary additional funds not provided by operations through loans, sales of its common stock, or a business combination with another company. There is no assurance that the Company will be successful in raising this additional capital or in establishing profitable operations. The financial statements do not include any adjustments that might result from the outcome of these uncertainties. Item 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION The Company has not commenced operations and has negative working capital of approximately $838,000 at June 30, 2007. Capital and Source of Liquidity. The Company does not expect to purchase any plant or significant equipment over the next twelve months. Other than incidental costs that pertain to maintaining the Company's legal and SEC registration, there are no major cash requirements. For the three and six months ended June 30, 2007 and 2006, the Company did not pursue any investing activities. Results of Operations. For the three and six months ended September 30, 2007 and 2006, the Company did not earn any revenues from operations. The Company incurred no general and administrative expenses for the three and six months ended June 30, 2007, and $800 and $1,600 for the three and six months ended June 30, 2006, respectively. Item 3. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Our management, under the supervision and with the participation of our chief executive officer and chief financial officer, conducted an evaluation of our "disclosure controls and procedures" (as defined in Securities Exchange Act of 1934 (the "Exchange Act") Rules 13a-14(c)) within 90 days of the filing date of this quarterly report on Form 10-QSB (the "Evaluation Date"). Based on their evaluation, our chief executive officer and chief financial officer have concluded that as of the Evaluation Date, our disclosure controls and procedures are effective to ensure that all material information required to be filed in this quarterly report on Form 10-QSB has been made known to them in a timely fashion. Changes in Internal Controls There have been no significant changes (including corrective actions with regard to significant deficiencies or material weaknesses) in our internal controls or in other factors that could significantly affect these controls subsequent to the Evaluation Date set forth above. PART II. OTHER INFORMATION Item 1. LEGAL PROCEEDINGS None Item 2. CHANGES IN SECURITIES None Item 3. DEFAULTS UPON SENIOR SECURITIES None Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None Item 5. OTHER INFORMATION None Item 6. EXHIBITS AND REPORTS ON FORM 8-K Exhibits The following exhibits are filed herewith: 31.1 Certification pursuant to Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934, as amended. 32.1 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Reports on Form 8-K None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: September 12, 2007 By: /s/Dempsey K. Mork (Chief Executive Officer and duly authorized officer/director)
